ORDER
This matter came before the Supreme Court on February 23, 1995, pursuant to an order directing the parties to appear and show cause why the issues raised by this appeal should not be summarily decided. Maria Lopez (Lopez) appeals from a Family Court final decree entered on December 6, 1993, finding that she neglected her daughter Amelia. After hearing the arguments of counsel and examining the memoranda submitted by the parties, we are of the opinion that cause has not been shown and that this matter should be summarily decided.
On appeal Lopez contends that the DCYF failed to prove by clear and convincing evidence that she neglected Amelia, and that the trial justice should have recused herself because she assumed a prosecutorial function during the course of the trial.
Factual findings made by a trial justice are entitled to great weight and will not be disturbed unless the trial justice was clearly wrong or overlooked or misconceived material evidence. In re Michael T., 633 A.2d 265 (R.I.1993). There is more than sufficient evidence in the record to support the trial justice’s finding of neglect in the instant case. Lopez has consistently minimized the impact of the abuse upon Amelia. Further, the overwhelming evidence demonstrated that Amelia is likely to suffer physical and/or emotional harm if John Marcoceio, Amelia’s common-law stepfather, were permitted to return to the home without appropriate treatment for all family members.
With respect to Lopez’s contention that the trial justice should have granted Lopez’s motion to recuse, we find this argument to be without merit. Only in those instances where it can be determined that a reasonable person would question the trial justice’s impartiality should a motion to recuse be granted. State v. Clark, 423 A.2d 1151, 1158 (R.I.1981). Upon the record presented in this ease, we cannot conclude that the trial justice erred in denying Lopez’s motion to recuse.
For the foregoing reasons Lopez’s appeal is denied and dismissed and the decree appealed from is affirmed.